DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/22/2021 were filed with the application on 12/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim 20 is rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Higuchi (US Patent Pub. # 2008/0117536).
As to claim 20, Higuchi discloses a camera module (lens driving apparatus 10), comprising:
a base (base 19) (Para 39);
a bobbin (square drive coil bobbin (not illustrated)) disposed on the base (19) (Para 47);
a coil (drive coils 141 and 142) disposed on the bobbin(square drive coil bobbin (not illustrated)) (Para 40 and 47); and
a magnet (four magnets 17) facing the coil (141 and 142) (Para 40).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-16 of U.S. Patent No. 11,245,828 (Lee) in view of Watanabe (US Patent Pub. # 2007/0086769).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided a IR cutoff filter as taught by Watanabe to the camera module of Lee, to provide an image taking apparatus that has a compact structure and that can be manufactured at a low cost by suppressing the number of components (Para 13 of Watanabe).
Application 17/645679
U.S. Patent No. 11,245,828 (Lee)
1. A camera module, comprising:
a base;
a shield can disposed on the base and comprising an upper plate and a lateral plate extending from the upper plate;
a bobbin disposed in the shield can;
a coil and
a magnet moving the bobbin in a direction of an optical axis and disposed in the shield can;
a lower spring comprising an inner portion coupled to the bobbin, an outer portion disposed on an upper surface of the base, a connection portion connecting the inner portion and the outer portion, and a terminal portion extending from the outer portion of the lower spring; and
wherein the base comprises a rib protruding from the upper surface of the base and disposed between the lower spring and the lateral plate of the shield can in a direction perpendicular to the optical axis.
1. A voice coil motor, comprising:
a shield can comprising an upper plate and a lateral plate extending from the upper plate;
a bobbin disposed in the shield can;
a coil and a magnet moving the bobbin in a direction of an optical axis and disposed in the shield can;
a base disposed below the bobbin; and
a lower spring comprising an inner portion coupled to the bobbin, an outer portion disposed on an upper surface of the base, a connection portion connecting the inner portion and the outer portion, and a terminal portion extending from the outer portion of the lower spring,
wherein the coil is electrically connected with the lower spring,
wherein the base comprises a plurality of corner pillar portions protruding from corner areas of the upper surface of the base, and
a rib protruding from the upper surface of the base and connecting two adjacent corner pillar portions of the plurality of corner pillar portions, and
wherein the rib is disposed between the lower spring and the lateral plate of the shield can in a direction perpendicular to the optical axis.
3. The camera module of claim 1, wherein the coil is electrically connected with the lower spring, wherein the base comprises a plurality of corner pillar portions protruding from corner areas of the upper surface of the base, and wherein the rib connects adjacent two corner pillar portions of the plurality of corner pillar portions.
1. A voice coil motor, comprising: a shield can comprising an upper plate and a lateral plate extending from the upper plate; a bobbin disposed in the shield can; a coil and a magnet moving the bobbin in a direction of an optical axis and disposed in the shield can; a base disposed below the bobbin; and a lower spring comprising an inner portion coupled to the bobbin, an outer portion disposed on an upper surface of the base, a connection portion connecting the inner portion and the outer portion, and a terminal portion extending from the outer portion of the lower spring, wherein the coil is electrically connected with the lower spring, wherein the base comprises a plurality of corner pillar portions protruding from corner areas of the upper surface of the base, and a rib protruding from the upper surface of the base and connecting two adjacent corner pillar portions of the plurality of corner pillar portions, and wherein the rib is disposed between the lower spring and the lateral plate of the shield can in a direction perpendicular to the optical axis.
4. The camera module of claim 1, wherein the base comprises a hole, wherein the terminal portion passes through the hole of the base, and wherein the hole of the base is spaced apart from an outer periphery of the base so that the terminal portion is disposed further inward than the outer periphery of the base.
2. The voice coil motor of claim 1, wherein the base comprises a hole, wherein the terminal portion passes through the hole of the base, and wherein the hole of the base is spaced apart from an outer periphery of the base so that the terminal portion is disposed further inward than the outer periphery of the base.
5. The camera module of claim 3, wherein the plurality of corner pillar portions comprises first to fourth pillars, and wherein the rib comprises a first rib connecting the first pillar and the second pillar, a second rib connecting the second pillar and the third pillar, and a third rib connecting the third pillar and the fourth pillar.
3. The voice coil motor of claim 1, wherein the plurality of corner pillar portions comprises first to fourth pillars, and wherein the rib comprises a first rib connecting the first pillar and the second pillar, a second rib connecting the second pillar and the third pillar, and a third rib connecting the third pillar and the fourth pillar.
6. The camera module of claim 1, wherein the outer portion of the lower spring is contacted with an inner lateral surface of the rib of the base.
5. The voice coil motor of claim 1, wherein the outer portion of the lower spring is contacted with an inner lateral surface of the rib of the base.
7. The camera module of claim 3, wherein an outer lateral surface of the rib and a part of an outer lateral surface of the corner pillar portion are disposed on one plane surface.
6. The voice coil motor of claim 1, wherein an outer lateral surface of the rib and a part of an outer lateral surface of the corner pillar portion are disposed on one plane surface.
8. The camera module of claim 3, wherein the corner pillar portion upwardly protrudes from the rib.
7. The voice coil motor of claim 1, wherein the corner pillar portions upwardly protrude from the rib.
9. The camera module of claim 1, wherein the rib forms a staircase, wherein the lower spring is disposed in the staircase to structurally inhibit from exposing to an outer periphery of the base, and wherein the lower spring is inhibited from being short-circuited with the shield can.
8. The voice coil motor of claim 1, wherein the rib forms a staircase, wherein the lower spring is disposed in the staircase to structurally inhibit from exposing to an outer periphery of the base, and wherein the lower spring is inhibited from being short-circuited with the shield can.
10. The camera module of claim 1, wherein the terminal portion comprises a bent portion bent from the outer portion of the lower spring.
9. The voice coil motor of claim 1, wherein the terminal portion comprises a bent portion bent from the outer portion of the lower spring.
11. The camera module of claim 1, wherein the base comprises a groove formed on an outer periphery of the base, and wherein at least a part of the terminal portion is disposed in the groove of the base so that the terminal portion is disposed at a position further inward than that of the outer periphery of the base.
10. The voice coil motor of claim 1, wherein the base comprises a groove formed on an outer periphery of the base, and wherein at least a part of the terminal portion is disposed in the groove of the base so that the terminal portion is disposed at a position further inward than the outer periphery of the base.
12. The camera module of claim 1, wherein the shield can, the rib of the base, and the lower spring are overlapped in the direction perpendicular to the optical axis, and wherein the shield can extends lower than a lower surface of the lower spring in the direction of the optical axis.
11. The voice coil motor of claim 1, wherein the shield can, the rib of the base, and the lower spring are overlapped in the direction perpendicular to the optical axis, and wherein the shield can extends lower than a lower surface of the lower spring in the direction of the optical axis.
13. The camera module of claim 1, wherein the lower spring and the terminal portion are spaced apart from an inner surface of the lateral plate of the shield can.
12. The voice coil motor of claim 1, wherein the lower spring and the terminal portion are spaced apart from an inner surface of the lateral plate of the shield can.
14. The camera module of claim 1, comprising an upper spring coupled to an upper surface of the bobbin, wherein the lower spring comprises two spring units spaced apart from each other, wherein the coil is electrically connected with the two spring units, and wherein the rib is integrally formed with the base.
13. The voice coil motor of claim 1, comprising: an upper spring coupled to an upper surface of the bobbin, wherein the lower spring comprises two spring units spaced apart from each other, wherein the coil is electrically connected with the two spring units, and wherein the rib is integrally formed with the base.
15. The camera module of claim 1, comprising: a PCB (Printed Circuit Board); an image sensor disposed on the PCB; and a lens coupled to the bobbin, wherein the base is disposed on the PCB, and wherein the shield can is connected to the PCB.
14. A camera module, comprising: a PCB (Printed Circuit Board); an image sensor disposed on the PCB; the voice coil motor of claim 1 disposed on an upper surface of the PCB; and a lens coupled to the bobbin of the voice coil motor.
16. A smart phone comprising the camera module of claim 15.
15. A smart phone comprising the camera module of claim 14.
17. A camera module, comprising: a base; a shield can disposed on the base and comprising an upper plate and a lateral plate extending from the upper plate; a bobbin disposed in the shield can; a coil and a magnet moving the bobbin in a direction of an optical axis and disposed in the shield can; a lower spring comprising an inner portion coupled to the bobbin, an outer portion disposed on an upper surface of the base, a connection portion connecting the inner portion and the outer portion, and a terminal portion extending from the outer portion of the lower spring; and a filter disposed on the base, wherein the base comprises a rib protruding from the upper surface of the base, wherein at least a portion of the outer portion of the lower spring is disposed within the rib of the base, and wherein an upper end of the rib is disposed higher than an upper surface of the outer portion of the lower spring.
16. A voice coil motor, comprising: a shield can comprising an upper plate and a lateral plate extending from the upper plate; a bobbin disposed in the shield can; a coil and a magnet moving the bobbin in a direction of an optical axis and disposed in the shield can; a base disposed below the bobbin; and a lower spring comprising an inner portion coupled to the bobbin, an outer portion disposed on an upper surface of the base, a connection portion connecting the inner portion and the outer portion, and a terminal portion extending from the outer portion of the lower spring, wherein the coil is electrically connected with the lower spring, wherein the base comprises a plurality of corner pillar portions protruding from corner areas of the upper surface of the base, and a hole, wherein the terminal portion passes through the hole of the base, wherein the plurality of corner pillar portions comprises first to fourth pillars, and wherein the hole of the base is disposed between the first pillar and the fourth pillar of the base.
19. The camera module of claim 17, wherein the coil is electrically connected with the lower spring, wherein the base comprises a plurality of corner pillar portions protruding from corner areas of the upper surface of the base, and 
wherein the rib connects adjacent two corner pillar portions of the plurality of corner pillar portions.
16. A voice coil motor, comprising: a shield can comprising an upper plate and a lateral plate extending from the upper plate; a bobbin disposed in the shield can; a coil and a magnet moving the bobbin in a direction of an optical axis and disposed in the shield can; a base disposed below the bobbin; and a lower spring comprising an inner portion coupled to the bobbin, an outer portion disposed on an upper surface of the base, a connection portion connecting the inner portion and the outer portion, and a terminal portion extending from the outer portion of the lower spring, wherein the coil is electrically connected with the lower spring, wherein the base comprises a plurality of corner pillar portions protruding from corner areas of the upper surface of the base, and a hole, wherein the terminal portion passes through the hole of the base, wherein the plurality of corner pillar portions comprises first to fourth pillars, and wherein the hole of the base is disposed between the first pillar and the fourth pillar of the base.
17. The voice coil motor of claim 16, wherein the base comprises a rib protruding from the upper surface of the base, wherein the rib is disposed between the lower spring and the lateral plate of the shield can in a direction perpendicular to the optical axis, and wherein the rib comprises a first rib connecting the first pillar and the second pillar, a second rib connecting the second pillar and the third pillar, and a third rib connecting the third pillar and the fourth pillar.


As to claim 1, note the discussion above in regards to claim 1.  Lee does not teach a filter disposed on the base.  Watanabe teaches a filter (IR cutoff filter F) disposed on the base (flange part 21a) (Para 38).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided a IR cutoff filter as taught by Watanabe to the camera module of Lee, to provide an image taking apparatus that has a compact structure and that can be manufactured at a low cost by suppressing the number of components (Para 13 of Watanabe).
As to claim 2, Watanabe teaches wherein the filter (IR cutoff filter F) comprises an IR filter(IR cutoff filter F) (Para 38).
As to claim 17, note the discussion above in regards to claim 17.  Lee does not teach a filter disposed on the base.  Watanabe teaches a filter (IR cutoff filter F) disposed on the base (flange part 21a) (Para 38).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided a IR cutoff filter as taught by Watanabe to the camera module of Lee, to provide an image taking apparatus that has a compact structure and that can be manufactured at a low cost by suppressing the number of components (Para 13 of Watanabe).
As to claim 18, Watanabe teaches wherein the filter (IR cutoff filter F) comprises an IR filter(IR cutoff filter F) (Para 38).

Allowable Subject Matter
Claims 1-19 would be allowable if the double patenting rejection set forth in this Office action is overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
As to independent claims 1 and 17 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims. Independent claims 1 and 10 identify the uniquely distinct features "a lower spring comprising an inner portion coupled to the bobbin, an outer portion disposed on an upper surface of the base, a connection portion connecting the inner portion and the outer portion, and a terminal portion extending from the outer portion of the lower spring, wherein the coil is electrically connected with the lower spring, wherein the base comprises a plurality of corner pillar portions protruding from corner areas of the upper surface of the base, and a rib protruding from the upper surface of the base and connecting two adjacent corner pillar portions of the plurality of corner pillar portions, and wherein the rib is disposed between the lower spring and the lateral plate of the shield can in a direction perpendicular to the optical axis".  
It is noted that the closest prior art, Lee (US Patent # 11,245,828) relate to a camera module, and more particularly to a camera module configured to have a tolerance to an electrostatic damage.  Lee does not specifically teach a lower spring comprising an inner portion coupled to the bobbin, an outer portion disposed on an upper surface of the base, a connection portion connecting the inner portion and the outer portion, and a terminal portion extending from the outer portion of the lower spring, wherein the coil is electrically connected with the lower spring, wherein the base comprises a plurality of corner pillar portions protruding from corner areas of the upper surface of the base, and a rib protruding from the upper surface of the base and connecting two adjacent corner pillar portions of the plurality of corner pillar portions, and wherein the rib is disposed between the lower spring and the lateral plate of the shield can in a direction perpendicular to the optical axis.  Therefore the application is allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 26968/16/2022